THE THIRTEENTH COURT OF APPEALS

                                   13-22-00015-CV


                                 Elizabeth Baladez
                                         v.
                      Twin Pines Nursing and Rehabilitation, Inc.


                                  On Appeal from the
                     24th District Court of Victoria County, Texas
                        Trial Court Cause No. 19-03-84125-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appellant’s petition for permissive appeal, concludes that appellant has not shown her

entitlement to permissive appeal. Accordingly, the petition for permissive appeal is

DENIED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

February 10, 2022